Exhibit23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Destination Maternity Corporation: We consent to the incorporation by reference in the registration statements on FormS-8 (Nos. 333-112158, 333-137136, 333-174059,333-175976 and 333-186937) of Destination Maternity Corporation (formerly Mothers Work, Inc.) of our reports dated April 14, 2016, with respect to the consolidated balance sheets of Destination Maternity Corporation and subsidiaries as of January30, 2016, January 31, 2015 and September30, 2014, and the related consolidated statements of operations, comprehensive income (loss), stockholders’ equity and cash flows for the year ended January 30, 2016, the four months ended January 31, 2015 and each of the years in the two-year period ended September30, 2014, and the related financial statement schedule, and the effectiveness of internal control over financial reporting as of January 30, 2016, which reports appear in the January 30, 2016 annual report on Form10-K of Destination Maternity Corporation. /s/ KPMG LLP Philadelphia, Pennsylvania April 14, 2016
